DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-8, 10-15, and 17-20 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to identifying blockchain transaction opportunities and more specifically to optimizing the various types of operations associated with operating a blockchain.  The method of the claimed invention includes: receiving, by the via blockchain server, blockchain transactions; creating, by via the blockchain server, a blockchain block; soliciting, by via the blockchain server, offers from the plurality of miner devices to solve the 
The prior arts in the field, such as the combination of US9892460B1 and US20160321115A1 teaches a similar apparatus as claims 1, 8 and 15, except that the claimed feature of “calculating, by the optimal cost miner device and at least one other device identified by the optimal cost miner device, a solution to the blockchain block to generate a solved blockchain block, wherein the optimal cost miner device generates a portion of the solution and the at least one other device generates a different portion of the solution”.   None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US9892460B1 and US20160321115A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 8 and 15. 

Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “receiving, by the via blockchain server, blockchain transactions; creating, by via the blockchain server, a blockchain block; soliciting, by via the blockchain server, offers from the plurality of miner devices to solve the blockchain block; identifying, by via the blockchain server, expenses associated with each of the plurality of miner devices in solving the blockchain block; selecting, by via the blockchain server, an optimal cost miner device, from among the plurality of miner devices, to solve the blockchain block and receive credit for solving the blockchain block, the selecting being based on the identified expenses associated with each of the plurality of miner devices in solving the blockchain block; assigning, by via the blockchain server, the optimal cost miner device to solve the blockchain block; and calculating, by the optimal cost miner device and at least one other device identified by the optimal cost miner device, a solution to the blockchain block to generate a solved blockchain block, wherein the optimal cost miner device generates a portion of the solution and the at least one other device generates a different portion of the solution; and receiving, by the blockchain server, the solved blockchain block from the optimal cost miner device.”  Accordingly, since claim 1, 8 and 15 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	8/11/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685